Citation Nr: 1034226	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active service from October 1956 to October 1958 
and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision issued by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an August 2002 decision, the Board reopened the Veteran's 
claim of entitlement to service connection for coronary artery 
disease (CAD), status post coronary artery bypass, and remanded 
the issue for further development.  In a rating decision issued 
in November 2005, the RO granted service connection for CAD, 
status post coronary artery bypass.  Hence, that issue is no 
longer on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that the issue of entitlement to 
a TDIU must be returned to the RO in order to ensure due process.  

The Veteran requested a VA Travel Board hearing when he submitted 
his substantive appeal in August 2007.  In March 2009, the 
Veteran was sent a letter which explained that he was unable to 
be scheduled for a hearing in the year 2009, but that he would be 
scheduled for a hearing in the year 2010.  

To date, the Veteran has not been afforded an opportunity to 
appear for a Travel Board hearing.  The Veteran has a right to 
the requested hearing and this hearing must be scheduled.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans Law 
Judge, in accordance with his request.  A 
copy of the notice to the Veteran of the 
scheduling of the hearing should be placed in 
the record.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



